Citation Nr: 1622217	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including skin cancer, to include as a result of exposure to ionizing radiation, non-ionizing radiation, and/or the sun.

2.  Entitlement to service connection for liver disease, to include as a result of exposure to ionizing radiation, non-ionizing radiation, and/or the sun.

3.  Entitlement to service connection for a prostate disorder, to include as a result of exposure to ionizing radiation, non-ionizing radiation, and/or the sun.

(The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a broken jaw, and entitlement to service connection for hearing loss, hypothyroidism and traumatic brain injury are addressed in a separate Board decision.)



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

In March 2009, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a Travel Board hearing at the RO with respect to the issues of entitlement to service connection for skin disorder, liver disease and prostate disorder.  In July 2009, the Board remanded the case for additional development.  

In December 2015, the Veteran testified before a different undersigned VLJ during a videoconference hearing with respect to the same three issues, as well as other issues that had since been appealed.  The other issues are addressed in a separate Board decision.

At the December 2015 hearing, the VLJ explained to the Veteran that he had a right to a hearing before a third VLJ of the panel deciding this appeal.  A decision was not made at that time.  Thereafter, in April 2016, the Veteran responded to a March 2016 letter and waived his right to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. §§ 20.700(a), 20.707 (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a skin disorder, liver disease, and prostate disorder, to include as a result of exposure to ionizing radiation, non-ionizing radiation, and/or the sun during service.  The Board notes that VA has implemented specific procedures for the processing of radiation claims.  See 38 C.F.R. §§ 3.309(d), 3.311 (2015); VA Adjudication Procedures Manual, M21-1, IV.ii.1.C.  

In the July 2009 remand, the Board requested development regarding the radiation dose estimate of the Veteran.  With respect to ionizing radiation exposure, an October 2014 memorandum from the Chief, Nuclear Weapons Safety Branch for the Air Force Safety Center (AFSEC) notes as follows:  

In summary, while the veteran had nuclear weapon-related duties, his duties did not involve prolonged, close-proximity contact with nuclear weapons.  His most significant contact would have been related to his assistance in loading and unloading nuclear munitions from alert aircraft, though these duties would have been very limited in overall duties as an equipment repairman.  Though the veteran's exposure potential was low, we have conservatively estimated his exposure from these duties to be less than 210 mrem to the whole-body.  Because the veteran did not perform maintenance operations, we have no separate extremity dose recommendation.  

In addition, an October 2014 memorandum from the United States Air Force states the following:

The veteran's record did not contain a DD Form 1141.  AFSEC [Air Force Safety Center] performed a dose reconstruction and conservatively estimated the Veteran's cumulative dose of about 0.210 rem (Attachment).  In comparison, according to 10 CFR 20.1201, the annual Total Effective Dose Equivalent limit for occupationally exposed individuals is 5 rem per year.  The average annual effective dose equivalent from natural radiation sources to persons world-wide can be as high as 0.6.rem.  We concur with AFSEC recommendations.  

The Board notes that, although the March 2015 supplemental statement of the case notes no skin cancer, March 2015 and December 2015 private treatment records reflect past medical history of skin cancer.  38 C.F.R. § 3.311 identifies skin cancer as a radiogenic disease.  Thus, a new VA examination is warranted to determine if the Veteran has or has had skin cancer.  If so, then the case should be forwarded to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.331(c) with the dose estimate and other relevant information.

In addition, in a December 2014 radiation risk activity information sheet, the Veteran asserted exposure to radar/non-ionizing radiation, as well exposure to the sun, in association with his claims.  Included with an October 2014 submission of private treatment records is an internet article pertaining to the health effects of exposure to microwaves/non-ionizing radiation.  

In one case, judicial notice was taken that radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 71-72 (1997).  Non-ionizing exposure from radio or radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311, which address exposure to ionizing radiation.  As such, the Veteran's theory of entitlement to service connection for skin disorder, liver disease, and prostate cancer, as due to non-ionizing (microwave-type) radiation exposure is also for consideration.  

Based upon the above, the VA examination reports that were obtained on remand are not wholly adequate for a determination.  Therefore, the Veteran should be afforded a new VA skin, liver, and prostate examination taking into account the multiple theories or ionizing radiation, non-ionizing radiation, and sun exposure.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since March 2016.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify the Veteran's skin disorders, including ruling in or out skin cancer.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified skin disorder is related to his active service, to include exposure to (i) ionizing radiation, (ii) non-ionizing radiation, and/or (iii) the sun.  

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the liver and prostate claims.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify the Veteran's liver and prostate disorders.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a liver disease, to include fatty liver, or a prostate disorder, to include BPH, is related to his active service, to include exposure to (i) ionizing radiation, (ii) non-ionizing radiation, and/or (iii) the sun.  

A rationale for all opinions expressed should be provided.  

4.  If the above-requested development shows that the Veteran has or has had skin cancer, the claim must be referred to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311(c) with all of the relevant information.

5.  Finally, readjudicate the appeal.  If any of the benefits sought are not granted in full, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	C. L. WASSER	STEVEN D. REISS
	          Acting Veterans Law Judge                               Veterans Law Judge
       	   Board of Veterans' Appeals                          Board of Veterans' Appeals




__________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

